Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 10/6/2021 has been entered.  Claims 17, 21-23, 30 and 38 were amended. Claims 18, 25 and 37 were cancelled.  Claims 17, 19, 21-23, 26-36 and 38 are pending.
Claims 17, 19, 21-23, 26, 27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28-30 and 32-36, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, on 8/7/2020 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/7/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Molly Chen on June 3, 2022.

The application has been amended as follows: 
Claims 35 and 36 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Gaserod et al. (2005/0137272) teach compositions comprising hydrophilic polysaccharides, salts of divalent cations, salts of trivalent cations, foaming agents selected from salts that decompose into monovalent cations and a foam stabilizer.  The present invention demonstrates unexpected results when the ratio of divalent cations to monovalent cations is greater than or equal to 0.05.  The ratio demonstrates a faster rate at which the swelling occurs in 1.5 minutes versus 4 minutes thereby cutting the swell time in half which is significant and unexpected.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 17, 19, 21-23, 26-34 and 38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615